Citation Nr: 1454825	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to July 2008.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire (RO), which granted entitlement to service connection for PTSD and assigned a 30 percent rating effective August 1, 2008.  The Veteran timely appealed the assigned rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran complained in VA treatment records dated in April 2013 of severe anxiety.  The Veteran's representative implies in the July 2014 Informal Presentation that the Veteran's PTSD may have increased in severity, and it is suggested that, if an increased evaluation cannot be granted for PTSD, the case should be remanded for a current evaluation.  Based on the above, there is a need to determine the current severity of the Veteran's service-connected PTSD.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from April 2013 to the present.  All attempt to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD.  The claims folder, including a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2014).

4.  After completing the above actions, the AMC/RO will readjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD, to include consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


